PER CURIAM:
George Henson, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge affirming the Social Security Commissioner’s denial of disability benefits for a period from 1998 to 1998. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Henson v. Commissioner of the Social Sec. Admin., No. CA-99-524 (E.D.Va. Jan. 9, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.